Citation Nr: 1617342	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of pneumonia.

4.  Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010; a statement of the case was issued in January 2013; and a substantive appeal was received in April 2013.   

The issues of entitlement to service connection for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine; residuals of pneumonia; and arthritis of the spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 1978, the RO denied the Veteran's application to reopen a claim for service connection for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the November 1978 decision is neither cumulative nor redundant of the evidence of record at the time of the November 1978 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service. 


CONCLUSIONS OF LAW

1.  The November 1978 RO rating decision, which denied the Veteran's application to reopen a service connection claim for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the November 1978 RO rating decision is new and material; accordingly, the claim for service connection for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2009, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and fully addressed the relevant evidence.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for back problems was originally denied in March 1976.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The Veteran filed an application to reopen the claim in November 1978.  The RO denied the application in November 1978.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, this decision also became final.  

The evidence on record at the time of the November 1978 denial consisted of the service treatment records, and post treatment records from Dr. W.W.K. (dated December 1975 to June 1977).  The service treatment records included a normal examination of the back upon entry into service.  However, when the Veteran reported back pain in September 1964, he stated that he had intermittent back pain ever since he did gymnastics in high school (VBMS, STRs, p. 16).  Another service treatment report, dated December 1964, reflects that the Veteran stated that he has had difficulty with his back "since before I came into the Navy."  (VBMS, STRs, p. 14).  In January 1965, a Medical Board diagnosed the Veteran with osteochondrosis of the thoracic vertebrae with thoracic kyphosis.  The Board notes that the Veteran's illness began 5 to 6 years prior to service.  It stated that the "symptoms of low back pain persisted and were of greater severity during his two years of active duty."  (VBMS, STRs, p. 10).  It was the opinion of the medical board that the Veteran was unfit for enlistment due to physical disability and that the disability was neither incurred nor aggravated by his active duty.  It recommended that the Veteran be discharged from service.  

The RO's denial was based on the medical board report that the Veteran's back disability pre-existed service and was not aggravated by service

Evidence received since the November 1978 rating decision includes a November 2009 examination report in which the examiner stated that it would be speculation for him to attribute anatomical changes of the Veteran's spine to service.  However, he stated that it was as likely as not that the Veteran had to deal with episodes of exertional back pain during military service.  He stated that it would be speculation to determine if the Veteran's disability would have taken a different outcome if he had not been in the military.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the November 2009 VA examination report meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim.  It indicates that the Veteran sustained episodes of exertional back pain during military service.  In conjunction with the service treatment records substantiating episodes of back pain, and the Veteran's consistent contentions of back pain during service, it indicates that a current back disability might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	

Tinnitus

The service treatment records fail to reflect any findings attributed to tinnitus.  

The Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported decreased hearing after being on the turret in the Navy.  He did not recall having tinnitus during service.  He stated that he noticed tinnitus "maybe five years ago."  

Following a thorough examination, the examiner opined that the Veteran's hearing loss was related to service.  Specifically, the examiner based his opinion on the Veteran's reports of working in a boiler room during service without ear protection and his reports of manning a 50 caliber weapon without ear protection.  However, the examiner found no evidence to support the Veteran's claim for tinnitus.  He noted that the Veteran specifically denied experiencing tinnitus in service or until approximately five years ago (which the Board notes would place the onset in approximately 2004, or approximately 40 years after discharge from service).   

In the Veteran's February 2010 notice of disagreement, he stated that he recalled having ringing in his ears during active duty in the Navy.  He stated that he recalled his ears "ringing off the shelf" just after guns were fired.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  Though tinnitus is a subjective symptom that cannot be confirmed by objective findings, the Board finds the Veteran competent to report his current symptoms.  

The Board also finds that the Veteran has satisfied the second element of service connection insofar as the Board concedes that the Veteran was exposed to excessive noise during service.

It is the third element of service connection in which the Veteran's claim falls short.  

Though the service treatment records fail to reflect any findings attributed to tinnitus, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In support of his claim for service connection the Veteran stated in his February 2010 notice of disagreement that he had ringing in his ears during service, and he is competent to describe symptoms of tinnitus.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of more than 4 decades between the Veteran's separation from service and the first reports of tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  It is noted that, at his November 2009 VA examination, he stated that he did not recall having tinnitus during service, and that he first noticed it approximately five years earlier.  

Additionally, it is noted that the Veteran did not file a claim of service connection for tinnitus until 2009, many decades after he separated from service.  Had he been experiencing tinnitus since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1976, 1978, and 1983 he sought service connection for a back disability.  In 1997, he filed claims for service connection for lung problems and back problems, and for non-service connected pension.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for tinnitus at any of those times very strongly suggests that he was not indeed experiencing any symptoms as late as 1997.  In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  Here, the Board relies on both the Veteran's reports at his November 2009 VA examination coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology. 

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current tinnitus is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in November 2009 concluded that the Veteran's tinnitus was less likely as not related to service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The Veteran's service connection claim for post-operative residuals, herniated nucleus pulposus, laminectomy, arthrodesis and fusion involving the lumbar spine is reopened.

Service connection for tinnitus is denied.


REMAND

Herniated nucleus pulposus, lumbar spine/arthritis of the spine

As noted above, the Veteran underwent a November 2009 VA examination in which the examiner stated that it was as likely as not that the Veteran had to deal with episodes of exertional back pain during military service.  However, the examiner also stated that it would require speculation for him to attribute anatomical changes of the Veteran's spine to service.  

When an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

The RO requested another opinion in November 2015.  However, in its request, it stated that the Veteran's "status post operative residuals herniated nucleus pulposus (HNP), laminectomy, arthrodesis, and fusion involving the lumbar spine...clearly and unmistakably existed prior to service."      

The Board recognizes that the Veteran had episodes of back pain prior to service.  However, his entrance examination showed no defects.  Consequently, he is presumed to have been in sound condition.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The November 2015 examiner pointed out that the Veteran has a diagnosis of juvenile osteochondrosis "which was determined to have existed prior to service, associated with gymnastic activities."  The opinion was then limited to whether the Veteran's juvenile osteochondrosis was aggravated by service.  The examiner then rendered a negative nexus opinion by finding that "there is no evidence identified in the service medical records, nor thereafter ant any event occurred in service (specific trauma, or activity out of the ordinary), that chronically aggravated the Veteran's juvenile osteochondrosis.  

The Board notes that there are numerous instances of reported back pain during service.  In October 1964, the Veteran was found to have a chronic low back strain (VBMS, 12/29/15, STRs, p. 25).  In December 1964, the Veteran acknowledged that he had difficulty with his back since before he was in the Navy; but that he had no difficulty with it until recent months, when he "suddenly had sharp pain across his back." (VBMS, 12/29/15, STRs, p. 14).

The Board finds the November 2015 VA opinion inadequate for several reasons.  First, the RO presumed that the Veteran's status post operative residuals herniated nucleus pulposus (HNP), laminectomy, arthrodesis, and fusion involving the lumbar spine clearly and unmistakably existed prior to service,  In fact, the Veteran's entrance examination was normal and the only thing that was determined to have preexisted service was juvenile osteochondrosis.  Second, the examiner's opinion's was limited to whether the Veteran's juvenile osteochondrosis was aggravated by service.  Consequently, it did not address the Veteran's current disabilities or whether they were related to the back pain experienced during service.  Thirdly, the examiner failed to note the chronic back problems experienced during service.

In light of the above, the Board finds that a new VA examination and opinion are warranted to determine the nature and etiology of the Veteran's back disabilities.  The VA examiner should opine whether the Veteran's back disabilities began during service or are causally related to service.  The examiner should also render an opinion as to whether there is clear and unmistakable evidence that the Veteran's disabilities preexisted service and, if so, whether there is clear and unmistakable evidence that the Veteran's preexisting disabilities were not aggravated by service.  Such determinations should be made with regards to each disability identified (juvenile osteochondrosis; arthritis; post operative residuals herniated nucleus pulposus (HNP), laminectomy, arthrodesis, and fusion; etc.).  

Pneumonia

The Veteran underwent a VA examination in November 2009.  The VA examiner rendered an opinion that weighed against the Veteran's claim.  Specifically, he found it less likely than not that any respiratory problem that has occurred subsequent to military service would have resulted from the "relatively benign bout of pneumonia for which he was hospitalized between February 11, 1963 and March 12, 1963."  

The Veteran has argued that his in-service bout of pneumonia was not "relatively benign" and that his month-long hospital stay is evidence of that.  The Board likewise finds that without further explanation, the month-long hospital stay is irreconcilable with a finding that the pneumonia was benign.  The Board notes, as the examiner did, that the Veteran was hospitalized with pneumonia again in the 1970s and again in 1983.  

Additionally, the November 2009 VA examiner noted that the Veteran served aboard a destroyer and that he was heavily exposed to asbestos, removing and replacing asbestos lagging on steam pipes.  This contradicts the Veteran's October 2009 Application for Compensation, in which he checked "no" when asked if he was exposed to asbestos.  The RO has not determined whether the Veteran was in fact exposed to asbestos.  If he was exposed to asbestos, the examiner failed to render an opinion as whether the Veteran current respiratory disability is related to asbestos exposure.   

The Board notes that there is no specific statutory guidance on asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims. VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

 Consequently, the Board finds that the RO must determine whether the Veteran was exposed to asbestos.  Additionally, a new VA examination is warranted to determine the nature and etiology of the Veteran's respiratory disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any back disability began during or is causally related to service, to include as due to the chronic low back strain diagnosed in October 1964.

The examiner should note that the Veteran is presumed to have been in sound condition upon entering service unless there is clear and unmistakable evidence of a preexisting injury.  Consequently, the examiner should render an additional opinion addressing: (a) which, if any, back disabilities clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO must determine whether or not military records demonstrate evidence of asbestos exposure during service; develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure; and determine whether there is a relationship between asbestos exposure and the claimed disease.  
  
3.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's respiratory disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability began during or is causally related to service, to include as due to his month-long hospitalization for pneumonia or (if exposure to asbestos is found) his exposure to such asbestos.
  
4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


